Citation Nr: 0943588	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-40 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, L4-5, L5-S1.

2.  Entitlement to service connection for idiopathic 
thrombocytopenic purpura with systemic lupus erythermatosus 
(claimed as thrombocytopenia), to include as due to herbicide 
exposure.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 
1973.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Huntington, West Virginia, that denied the benefits sought 
on appeal.  The RO in Montgomery, Alabama is currently 
handling the matter.  
				
In May 2006 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.

In the Board's May 2006 remand, a number of issues raised by 
the Veteran in the December 2003 notice of disagreement were 
referred to the RO for development and it does not appear 
that any action has been taken on these claims.  These claims 
include entitlement to service connection for degenerative 
joint disease of the knee, osteoarthritis, neural foramen 
narrowing at C2-3, C3-4, L4-5, L5-S1 disc protrusion with 
impinging on the nerve root, spinal stenosis, left L5-S1 
radiculopathy, arachnoiditis, peripheral neuropathy, chronic 
fatigue syndrome, severe COPD, severe obesity due to 
medications, obstructive sleep apnea due to obesity, and 
restless leg syndrome.  These issues are referred again to 
the RO for necessary development. 

The issue of entitlement to service connection for 
degenerative disc disease, L4-5, L5-S1, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's idiopathic thrombocytopenic purpura with 
systemic lupus erythermatosus was not incurred in service, is 
not shown to be causally or etiologically related to service, 
and is not shown to have been caused by in-service herbicide 
exposure.




CONCLUSION OF LAW

The criteria for service connection for thrombocytopenic 
purpura with systemic lupus erythermatosus have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for idiopathic 
thrombocytopenic purpura with systemic lupus erythermatosus.  
He contends that his exposure to Agent Orange caused this 
condition.  
	
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, the law provides that the Veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e). 

Taking the issue of herbicide exposure first, service 
connection cannot be awarded on a presumptive basis because 
the Veteran's thrombocytopenic purpura with systemic lupus 
erythermatosus is not included in the enumerated list of 
diseases eligible for presumptive service connection as due 
to herbicide exposure.  38 C.F.R. §3.309(e).  The Board notes 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary of 
Veteran's Affairs (Secretary) has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994).  Moreover, the record 
indicates the Veteran did not serve in Vietnam.  Indeed, he 
has not contended he did, but rather alleges his exposure 
occurred while he was stationed at Fort Ord in California.  
Pursuant to applicable law and regulations, service 
connection on a presumptive basis based on exposure to Agent 
Orange is only available to Veterans whose service involved 
duty or visitation in particular locations including the 
Republic of Vietnam. 38 U.S.C.A. § 501; 38 C.F.R. §§ 3.307, 
3.313.  Here there is clearly no evidence in the Veteran's 
record to substantiate any visitation or service in the 
Republic of Vietnam or service in the other specific areas 
for which exposure is presumed.  For these reasons, service 
connection is not warranted on a presumptive basis due to 
herbicide exposure.  

Turning to the issue of direct service connection, the 
evidence of record demonstrates that the Veteran has a 
current diagnosis of idiopathic thrombocytopenic purpura with 
systemic lupus erythermatosus documented, for example, in a 
January 2004 VA treatment note.  This satisfies the first 
requirement necessary to establish service connection.  

The second requirement for direct service connection is not 
satisfied as the Board does not find that the Veteran's 
condition was incurred in or aggravated by active service.  
His entrance examination and separation examination were both 
normal and provide no evidence suggestive of idiopathic 
thrombocytopenic purpura with systemic lupus erythermatosus.  
There is no documentation in the service treatment records of 
any complaints, diagnoses, or treatment related to this 
condition.  Additionally, the medical record establishes that 
the Veteran's condition first arose in 2002.  A February 2006 
VA medical record, for example, noted, "[s]ystemic lupus 
erythermatosus DX NOV 2002."  In a March 2003 medical 
certificate, the Veteran's physician noted that the onset of 
his condition was the fall of 2002.  For these reasons, the 
evidence does not support the in-service incurrence of the 
Veteran's current idiopathic thrombocytopenic purpura with 
systemic lupus erythermatosus.

Finally, there is no nexus opinion in the file linking the 
Veteran's current condition to service.  While the claims 
file contains a great volume of evidence, at no point has any 
physician linked the Veteran's idiopathic thrombocytopenic 
purpura with systemic lupus erythermatosus to service or to 
any incident of service.  Rather, in a November 2002 VA 
treatment record, it was noted, [c]urrently, we are unclear 
as to the cause."  Differential diagnoses for the Veteran's 
thrombocytopenia were noted as viral syndromes, HIV, 
chemotherapy, bone marrow aplasia, alcohol, or a B12/folate 
deficiency, among other medical conditions.  No mention was 
made of herbicide exposure or any incident of service.

The Board is cognizant that the Veteran contends his 
idiopathic thrombocytopenic purpura with systemic lupus 
erythermatosus was incurred in and is related to service.  
However, as a lay person, he is not competent to offer 
medical opinions, and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992). 

The Board also notes that a number of internet articles have 
been submitted in this case addressing the chemical 
contamination that took place at Fort Ord.  The Board notes 
that a medical article "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  In this case, 
however, the articles were not accompanied by any medical 
opinion linking the Veteran's service to his subsequent 
development of idiopathic thrombocytopenic purpura with 
systemic lupus erythermatosus.  Accordingly, the medical 
articles cannot support the Veteran's claim for service 
connection.
	
Due to the lack of support for the in-service incurrence of 
the Veteran's condition, as well as the absence of any nexus 
opinion relating the condition to service, the Veteran's 
claim must be denied on a direct basis.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  However, the Board finds that the evidence, 
which reveals that the Veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As service and post-service treatment 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the Veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002 & Supp. 2009).

For all of the above reasons, the Veteran's claim is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2003, July 2004, May 2006, and January 2007 provided 
the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The letter of 
May 2006 provided the Veteran with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He has been afforded the opportunity for 
a hearing.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  As previously discussed, a VA medical opinion has 
been deemed unnecessary in this case.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  


ORDER

Service connection for idiopathic thrombocytopenic purpura 
with systemic lupus erythermatosus is denied.


REMAND

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
disability.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009). 

Here, the Veteran's service treatment records show that his 
back condition preexisted his active duty.  While an opinion 
on whether this pre-existing condition was aggravated by 
military service was sought in the Board's May 2006 remand, 
the Board finds the February 2007 VA opinion that was 
obtained insufficient.  Where the remand orders of the Board 
or the Courts are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The examiner's conclusion is confusing, and the rationale for 
the apparent negative opinion was simply that the Veteran had 
signed a document in service stating that his back condition 
had not been aggravated by active duty.  The examiner did not 
refer to any of the actual medical evidence from service.  
This is not a sufficient opinion.  Moreover, since the 
Board's remand, the Veteran has submitted medical records 
from the 1970s, to specifically include some documentation of 
his pre-existing January 1973 back injury.  These records 
should be reviewed by the examiner in rendering an opinion on 
whether the Veteran's pre-existing back condition was 
aggravated by service.

Accordingly, the case is REMANDED for the following action:

The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his back condition.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the pre-service February 
1973 private medical record documenting a 
back injury as well as the Veteran's July 
1973 service treatment records, and offer 
comments and an opinion as to whether the 
Veteran entered service with a back 
condition.  If so, the examiner is 
requested to indicate whether the back 
condition increased in severity during 
service, and if it did, whether the 
increase in severity represented a 
chronic worsening of the disorder or the 
natural progress of the disorder.  

If the Veteran did not enter service with 
a back condition, the examiner is 
requested to offer an opinion as to 
whether the current back condition is in 
any way causally or etiologically related 
to the symptomatology shown in the 
service treatment records.  All opinions 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


